 



Exhibit 10.5
NationsHealth, Inc.
2005 Long-Term Incentive Plan
Restricted Stock Unit Agreement
     NATIONSHEALTH, INC., a Delaware corporation (the “Company”), hereby grants
to the Participant named below Restricted Stock Units with respect to shares of
its common stock (the “Shares”). The terms and conditions of this award of
Restricted Stock Units are set forth in this Restricted Stock Unit Agreement
(the “Agreement”), and in the NationsHealth, Inc. 2005 Long-Term Incentive Plan
(the “Plan”).
 

     
Date of Award

Participant’s Name


  ____________ , 20 ___
__________________ SSN __________________

Number of Restricted
Stock Units
  _______________ Restricted Stock Units. For each vested Restricted Stock Unit,
the Participant shall receive:

Cash equal to the Fair Market Value of one Share (determined as of the date that
the Restricted Stock Unit becomes vested).

One Share.
 
   
 
   
 
   
Vesting Conditions
(Check applicable
box(es))
  _______________ Restricted Stock Units shall vest upon achievement of the
Performance Objectives listed below.

_______________ Restricted Stock Units shall vest according to the Vesting
Schedule below.
 
   
Performance
Objectives
(Subject to Section 4.3
of the Plan)
 
__________________________________________________________________________________________
__________________________________________________________________________________________
__________________________________________________________________________________________
__________________________________________________________________________________________.

                 
Vesting Schedule
  Date   Percent
Vested*   Date   Percent
Vested*
 
               
 
  __________________   __________________%   __________________  
__________________%
 
  __________________   __________________%   __________________  
__________________%
 
  __________________   __________________%   __________________  
__________________%

     • “Percent Vested” refers to the percentage of the Award with respect to
which the restrictions have ended.
 

     
Dividends
  The Participant _________ is / _________ is not eligible to receive payments
equivalent to dividends or other distributions with respect to the Shares
underlying Restricted Stock Units. Such payments (if the Participant is eligible
to receive them) shall:

be subject to forfeiture until the vesting date of the Restricted Stock Units
with respect to which the payments are made.

be unrestricted and paid as soon as practicable after the dividend or
distribution date.

 
     My signature at the end of this Agreement indicates that I understand and
agree to the terms and conditions set forth in this Agreement and the Plan.
Initials: ______ Date: ____________

 



--------------------------------------------------------------------------------



 



NationsHealth, Inc.
2005 Long-Term Incentive Plan
Restricted Stock Unit Agreement
Restricted Stock Unit Agreement
     This Agreement evidences an award of Restricted Stock Units under the
NationsHealth, Inc. 2005 Long-Term Incentive Plan. The name of the recipient,
the number of Restricted Stock Units, and other variable terms are set forth in
the cover page, which is part of this Agreement. The words “you,” “your,” and
similar terms refer to the Participant to whom this Restricted Stock is awarded.
The Restricted Stock Units are subject to the following terms and conditions:
 

     
Definitions and the Plan
  All capitalized terms that are not otherwise defined in this Agreement have
the meanings set forth in the Plan, the text of which is incorporated into this
Agreement by reference. In case of any conflict between this Agreement and the
Plan, the terms of the Plan shall control.
 
   
 
   
 
   
Number of Restricted Stock Units
  This Agreement entitles you to the number of Restricted Stock Units set forth
in the cover page. Each Restricted Stock Unit has a value equal to the Fair
Market Value of one Share.
 
   
 
  The number of Restricted Stock Units may be adjusted to reflect a stock split
or other corporate transaction or event, in the sole discretion of the
Committee.
 
   
 
   
 
   
Period of Restriction
  The Restricted Stock Units (i.e., your rights to receive Shares or cash) are
subject to forfeiture until the Restricted Stock Units vest.
 
   
 
  • With respect to each Restricted Stock Unit, the period from the Date of
Award until the Restricted Stock Unit vests is referred to as the Period of
Restriction. The cover page indicates whether the Restricted Stock Units vest
(i) upon achievement of the Performance Objectives set forth in the cover page
and/or (ii) according to the Vesting Schedule set forth in the cover page.
 
   
 
     Ø With respect to any unvested Restricted Stock Units that vest according
to the Vesting Schedule set forth in the cover page, the vesting dates shown on
the Vesting Schedule shall be delayed by the number of days of any leave of
absence, except as otherwise required by law.
 
   
 
     Ø With respect to any Restricted Stock Units that vest upon achievement of
Performance Objectives, the Restricted Stock Units shall not vest until the
Committee certifies in writing that the applicable Performance Objectives and
other material terms of the Agreement have been satisfied.
 
   
 
  • In addition, the Restricted Stock Units shall vest in the event of your
disability or a change in control of the Company to the extent that accelerated
vesting of Restricted Stock Units upon these events is specifically provided for
in a separate written agreement between you and the Company.
 
   
 
   
 
   
Vesting and Payment
  When any Restricted Stock Units vest, the Shares or cash represented by the
vested Restricted Stock Units shall be delivered to you as soon as practicable
after the applicable vesting criteria are satisfied (as certified by the
Committee in writing, with respect to Performance Objectives). Subject to the
Restrictions on Delivery and Resale set forth below, Shares or cash shall be
delivered no later than 21/2 months after the end of the Tax Year in which the
Period of Restriction ends.

 

-2-



--------------------------------------------------------------------------------



 



NationsHealth, Inc.
2005 Long-Term Incentive Plan
Restricted Stock Unit Agreement
 

     
Forfeiture
  If (i) your Termination of Service occurs before some or all of your
Restricted Stock Units vest, or (ii) Performance Objectives with respect to any
Restricted Stock Units are not satisfied before the end of the period during
which such Performance Objectives must be achieved, the unvested Restricted
Stock Units shall be forfeited.
 
   
 
   
 
   
Shareholder Rights
and Dividends
  • This Agreement does not give you any rights of a stockholder. However, if
the Restricted Stock Units are settled in Shares, you will gain stockholder
rights when Shares are transferred to you.
 
   
 
  • You are eligible to receive payments equivalent to dividends or other
distributions with respect to Restricted Stock Units underlying Shares only if
so indicated in the cover page. As indicated in the cover page, any such
payments shall be either (i) subject to forfeiture until the applicable
Restricted Stock Units vest, or (ii) distributed as soon as practicable after
the dividend or distribution date. Such payments shall be made no later than
21/2 months after the Tax Year in which the payments cease to be subject to
forfeiture or the Tax Year in which the dividend or distribution date occurs,
whichever ends later.
 
   
 
   
 
   
Withholding
  If you received the Restricted Stock Units as an employee, the Company
ordinarily must withhold income and employment taxes when it pays cash or
delivers Shares following a Period of Restriction.
 
   
 
  • If the Restricted Stock Units are settled in cash, the Company will withhold
an amount sufficient to satisfy all withholding obligations.
 
   
 
  • If the Restricted Stock Units are settled in Shares, the Company may either
(i) require you to remit to the Company cash and/or Shares in an amount
sufficient to satisfy all withholding obligations, or (ii) upon your request and
with approval from the Committee, reduce the number of Shares deliverable to you
by a number sufficient to cover all withholding obligations.
 
   
 
  As set forth in Section 10.7(a) of the Plan, you remain responsible at all
times for paying any federal, state, and local income and employment taxes with
respect to this Award. NationsHealth is not responsible for any liability or
penalty that you incur by failing to make timely payments of tax.
 
   
 
   
 
   
Nontransferability
  Unless the Committee determines otherwise, you may not transfer the Restricted
Stock Units awarded under this Agreement.
 
   
 
   
 
   
Restrictions on
Delivery and Resale
  • Following a Period of Restriction, Shares shall not be delivered (if this
Award is to be settled in Shares) and you may not sell any Shares awarded under
this Agreement at a time when delivery or sale of the Shares would be prohibited
under Applicable Laws.
 
   
 
  • As set forth in Section 10.5 of the Plan, the Period of Restriction shall
not end and Shares or cash shall not be delivered until (i) all conditions of
the Award have been met to the satisfaction of the Committee, (ii) all other
legal matters in connection with ending the Period of Restriction and delivering
the Shares or cash have been satisfied, and (iii) you have executed and
delivered all representations and agreements as are necessary and appropriate to
satisfy the requirements of any Applicable Laws.
 
   
 
  • As set forth in Section 10.6 of the Plan, the Company shall not be liable
for any delay caused by the inability to obtain regulatory authority that it
deems necessary to end the Period of Restriction or deliver Shares or cash.

 

-3-



--------------------------------------------------------------------------------



 



NationsHealth, Inc.
2005 Long-Term Incentive Plan
Restricted Stock Unit Agreement
 

     
Lock-up Provision
  If the Company proposes to make a public offering of Shares, the Company or an
underwriter might request that you not sell or otherwise dispose (directly or
indirectly) of Shares delivered under this Agreement (if any) for a reasonable
period (not to exceed 180 days) after the offering. Your right to any Shares
received under this Agreement is contingent on your agreeing to comply with such
a request.
 
   
 
   
 
   
Notices
  • Any notice from you to the Company must be in writing and shall be deemed
effective when it is received by the Secretary of the Company at the Company’s
principal office.
 
  • Any notice from the Company to you must be in writing and shall be deemed
effective when it is personally delivered to you or when it is deposited in the
U.S. Mail, with postage and fees prepaid.
 
   
 
   
 
   
Not an Employment
Contract
  This Agreement is not an employment agreement and does not give you any right
to continued employment (or other service relationship) with the Company or an
Affiliate. Unless provided otherwise in a written agreement between you and the
Company or an Affiliate, your employment (or other service relationship) is
“at-will” and may be terminated at any time and for any reason.
 
   
 
   
 
   
Amendment and
Termination
  This Agreement may be amended or terminated by mutual agreement, in writing,
signed by you and the Company. To the extent required to comply with an
Applicable Law or accounting principle, this Agreement may be amended by the
Company without your consent. In addition, as set forth in Section 11.5 of the
Plan, the Committee reserves the right to adjust the terms of this Agreement in
connection with any unusual or nonrecurring events affecting the Company or an
Affiliate. By way of example, the Company may respond to an unusual or
nonrecurring event by delaying the time when Shares will be delivered.
 
   
 
   
 
   
Governing Law
  As set forth in Section 12.2 of the Plan, this Agreement shall be governed by
and interpreted in accordance with Delaware law (without regard to any
principles of Delaware law that might direct resolution to the laws of a
different jurisdiction).
 
   
 
   
 
   
Severability
  As set forth in Section 12.5 of the Plan, any provision in this Agreement that
is determined to be unenforceable shall be construed or deemed to be amended to
resolve the applicable infirmity, unless the Committee determines that the
infirmity cannot be resolved without materially changing the Agreement, in which
case the provision shall be stricken (as it applies in the jurisdiction where it
is invalid) and the remainder of Agreement shall remain in effect.
 
   
 
   
 
   
Waiver
  The waiver by you or the Company of any provision of this Agreement at any
time or for any purpose shall not operate as or be construed to be a waiver of
the same or any other provision of this Agreement at any subsequent time or for
any other purpose.
 
   
 
   
 
   
Interpretation and
Construction
  This Agreement shall be construed and interpreted by the Committee, in its
sole discretion. Any interpretation or other determination by the Committee
(including without limitation correction of any defect or omission and
reconciliation of any inconsistency in the Agreement or the Plan) shall be
binding and conclusive.
 
   
 
   
 
   
Headings
  The headings in this Agreement are provided solely as a convenience to
facilitate reference. The headings shall not be relevant for purposes of
construing or interpreting any part of this Agreement.

 

-4-



--------------------------------------------------------------------------------



 



NationsHealth, Inc.
2005 Long-Term Incentive Plan
Restricted Stock Unit Agreement
 

     
Entire Understanding
  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this Option. Any prior agreements, commitments, or
negotiations concerning this Option are superseded.

 

            NationsHealth, Inc.
      By: ________________________________         Title:
________________________________             

     I have read this Agreement and the Plan, and I understand and agree to
their terms and conditions.

            ______________________________
Participant’s Signature


______________________________
Participant’s Name (please print)
                     

-5-